Citation Nr: 0639674	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
vertigo, to include propriety of the diagnostic code used.

2.  Entitlement to an effective date earlier than December 6, 
2004, for the award of service connection for vertigo.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO). 

An issue of entitlement to a rating for vertigo under a 
different diagnostic code has been certified for review.  
This is not technically a separate issue, but goes to the 
question of the evaluation assigned.  Accordingly, the issues 
have been recharacterized as set out on the title page.  This 
matter will be discussed in greater detail below.


FINDINGS OF FACT

1.  Vertigo is manifested by occasional dizziness.  Service 
connection has separately been assigned for defective hearing 
and tinnitus.

2.  An intent to file a claim for service connection for 
vertigo was received on December 6, 2004.

3.  Prior to December 6, 2004, there was no claim, informal 
claim, or written intent to file a claim for service 
connection for vertigo.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, 
for vertigo have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2006).

2.  The criteria for an effective date earlier than December 
6, 2004, for the award of service connection for vertigo have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a February 2005 letter, which was issued after initial 
consideration of the claims on appeal (which timing will be 
discussed below).  Initially, it must be noted that the 
claims for increase and an earlier effective date are 
"downstream issues" from the claim for service connection 
for vertigo.  In this type of circumstance, if the claimant 
has received a VCAA letter for the underlying claim and 
raises a new issue following the issuance of the rating 
decision, here, claims for increase and earlier effective 
date, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  However, in 
this case, VA did not issue the veteran a VCAA letter for the 
claim for service connection for vertigo.  Thus, it issued a 
VCAA letter for the claims for increase and earlier effective 
date.

In the February 2005 letter, the veteran was informed of the 
types of evidence needed in a claim for increase and a claim 
involving the assignment of an effective date.  He was told 
that VA was responsible for obtaining any records held by a 
federal government agency and that it would make reasonable 
efforts to obtain records not held by a government agency.  
VA also told the veteran that if he had any evidence in his 
possession, he should submit it to VA.  

As noted above, the February 2005 VCAA letter was issued 
after the RO considered the veteran's claim for service 
connection for vertigo; however, any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The February 
2005 letter informed the veteran of all four elements of the 
VCAA, and the veteran was provided with an opportunity to 
submit additional evidence, which he did not.  As to the 
claim for an earlier effective date, the veteran cannot 
obtain an earlier effective date, and thus he cannot be 
prejudiced in receiving a VCAA letter after consideration of 
the claim on appeal.  As to the claim for increase, the Board 
is granting an increased rating, which would establish that 
he had submitted evidence to substantiate his claim.  For 
these reasons, the appellant has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  These are claims for 
increase and an earlier effective date and not for service 
connection.  Thus, the holding in Dingess does not apply.  
Regardless, the veteran is disagreeing with the disability 
and effective date assigned to one of his service-connected 
disabilities.  This would indicate he is fully aware that 
when service connection is awarded, an evaluation and 
effective date are assigned.  Further as to the increase 
granted herein, effective date information will be provided 
before such date is assigned.  Thus there is no prejudice in 
proceeding.

In connection with the duty to assist, VA has not obtained 
any records, as the veteran has not identified any relevant 
evidence.  VA has not provided the veteran with an 
examination in connection with the claims for increase and 
effective date; however, the Board finds that an examination 
was not necessary to make a decision on these claims.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).  Here, neither issue meets the 
statutory or regulatory requirements for an examination.  As 
stated above, he cannot obtain an earlier effective date and 
the Board is granting an increased rating based upon the 
private medical record the veteran submitted in connection 
with his claim for service connection.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  Increased Rating

The veteran contends that he warrants more than a 
noncompensable evaluation for vertigo.  He also asserts that 
his service-connected hearing loss, tinnitus, and vertigo 
should be evaluated under Diagnostic Code 6205.  See 
38 C.F.R. § 4.87, Diagnostic Code 6205 (2006).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection for vertigo.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 6204, peripheral vestibular disorders 
are assigned a 10 percent evaluation for occasional dizziness 
and a maximum 30 percent evaluation for dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2006).  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this Diagnostic Code.  Id. 
at Note.  Hearing impairment or suppuration shall be 
separately rated and combined.  Id.

Under Diagnostic Code 6205, a 30 percent rating is assigned 
for Meniere's syndrome with hearing impairment with vertigo 
less than once a month, with or without tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205.  A 60 percent evaluation is in 
order when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  Id.  A 100 percent rating 
is warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Id.  It is noted that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  Id. at Note.  An 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Diagnostic Code 
6205.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the award of an 
initial evaluation of 10 percent, but no more, for vertigo 
under Diagnostic Code 6204.  In the November 2004 private 
medical record, the examiner stated that the veteran had 
attacks of vertigo that occurred less than once a month.  
Such would indicate that he had occasional dizziness, which 
would warrant a 10 percent evaluation.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204.  For the purposes of this grant, the 
doctor's statement is taken as objective findings supporting 
the diagnosis.  

The Board finds, however, that the preponderance of the 
evidence is against an initial evaluation in excess of 
10 percent.  There is no competent evidence in the claims 
file that the veteran has staggering, to include statements 
alleging such symptom by the veteran.  Therefore, he would 
not be entitled to an initial evaluation in excess of 
10 percent.  See id.

The veteran's representative has argued that the veteran's 
vertigo should be rated under Diagnostic Code 6205.  That 
Diagnostic Code is for evaluating Meniere's syndrome, and 
there is no competent evidence in the claims file to show 
that the veteran has been diagnosed with Meniere's syndrome.  
Moreover, evaluating the veteran's disability under this 
Diagnostic Code would provide him with no more than a 
30 percent evaluation.  Specifically, the veteran has hearing 
loss and tinnitus and his vertigo occurs less than once a 
month.  Such symptoms would fall under the 30 percent 
evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 
(30 percent evaluation contemplates hearing loss, tinnitus, 
and vertigo less than once a month).  Right now, with his 
20 percent evaluation for hearing loss, 10 percent evaluation 
for tinnitus, and now a separate 10 percent evaluation for 
vertigo, the veteran now has a combined evaluation of 
40 percent, see 38 C.F.R. § 4.25, which is higher than what 
he would receive under Diagnostic Code 6205.  Id. at Note 
(hearing loss, tinnitus, and vertigo should be rated 
separately if such provides a higher evaluation).  The 
veteran's symptoms in no way meet the criteria for a 
60 percent evaluation under Diagnostic Code 6205.  Again, no 
medical professional has stated that the veteran has 
staggering or cerebellar gait attacks.

Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the award of a 10 percent 
evaluation, but no more, for vertigo.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra, as the frequency of 
vertigo (less than once a month) was established at the time 
the veteran filed his claim for service connection, and thus 
a compensable evaluation should be awarded.  

III.  Effective Date

The veteran alleges he warrants an earlier effective date for 
vertigo, but he does not provide either a basis for why he is 
entitled to an earlier effective date or what date he 
believes to which he is entitled.  He has been informed that 
the earlier claim for tinnitus and hearing loss, and the 
medical evidence submitted in support thereof, did not show 
information or an intent to file a claim for vertigo.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of compensation based on a claim for service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (emphasis added), 38 C.F.R. § 3.400(b)(2)(ii).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2006).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than December 6, 2004, for the award of service connection 
for vertigo is legally precluded.  The reasons follow.

On December 6, 2004, the veteran submitted an informal claim 
for service connection for vertigo.  In the transmittal, he 
stated he was submitting a medical statement in support of 
his claim.  The attached private medical record, dated 
November 18, 2004, shows a finding that the veteran had 
attacks of vertigo that occurred less than once a month that 
were "at least likely as not aggravated by acoustic trauma 
that he suffered while in the Armed Services."  

Applying the law to the facts in this case, the Board finds 
the veteran is not entitled to an effective date earlier than 
December 6, 2004, for the award of service connection for 
vertigo.  The statute and the regulation state that the 
effective date assigned for the award of service connection 
will be date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 
5110(a) (effective date will not be earlier than date of 
receipt of claim).  Here, while the date of the letter is 
November 18, 2004, and shows the veteran had vertigo at that 
time, the date of claim is December 6, 2004, which is the 
"later" date and the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a).  Moreover, the letter was received on December 6, 
2004, so the earlier date on the letter does not communicate 
to the VA a desire to file a claim.

The Board has reviewed the evidence of record dated prior to 
December 6, 2004, to find anything which could legally be 
construed as an informal claim for service connection for 
vertigo, and cannot find an informal claim.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), (b).  Prior to this date, there was no 
showing of an intent by the veteran to file a claim for 
service connection for vertigo.  For example, in the 
veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in June 2004, when asked to 
list the disabilities for which he is seeking compensation, 
the veteran listed, "Bilateral Hearing Loss" and 
"Tinnitus."  There was no mention of vertigo.  Following 
issuance of a VCAA letter in connection with the above claims 
for service connection, the veteran submitted a document in 
August 2004, wherein he discussed having both hearing loss 
and tinnitus.  He was silent for any complaint of vertigo.  

The first showing of vertigo was when the veteran submitted 
the private medical record on December 6, 2004.  While the 
private medical record is dated prior to December 6, 2004, 
and shows a diagnosis of vertigo, which is attributed to a 
service-connected disability, such does not provide a basis 
to award an earlier effective date.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  
The fact that vertigo had been diagnosed prior to the date of 
claim would not automatically provide for an earlier 
effective date.  See LaLonde v. West, 12 Vet. App. 377, 382 
(1999).  In fact, based on the facts in this case, an 
effective date earlier than December 6, 2004, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than December 6, 2004, 
for the award of service connection for vertigo is denied.




ORDER

An initial evaluation of 10 percent, but no more, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An effective date earlier than December 6, 2004, for the 
award of service connection for vertigo is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


